Exhibit 10.38


EXECUTION VERSION





--------------------------------------------------------------------------------



AMENDMENT NO. 1 TO CREDIT AGREEMENT
dated as of October 19, 2018


among


FIRSTENERGY CORP.,
THE CLEVELAND ELECTRIC ILLUMINATING COMPANY,
METROPOLITAN EDISON COMPANY,
OHIO EDISON COMPANY,
PENNSYLVANIA POWER COMPANY,
THE TOLEDO EDISON COMPANY,
JERSEY CENTRAL POWER & LIGHT COMPANY,
MONONGAHELA POWER COMPANY,
PENNSYLVANIA ELECTRIC COMPANY,
THE POTOMAC EDISON COMPANY,
and
WEST PENN POWER COMPANY,
as Borrowers,


THE LENDERS NAMED HEREIN,
as Lenders,


MIZUHO BANK, LTD.,
as Administrative Agent,


THE FRONTING BANKS NAMED HEREIN,
as Fronting Banks


and


THE SWING LINE LENDERS NAMED HEREIN,
as Swing Line Lenders





--------------------------------------------------------------------------------





MIZUHO BANK, LTD., JPMORGAN CHASE BANK, N.A. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers





--------------------------------------------------------------------------------






AMENDMENT NO. 1 TO
CREDIT AGREEMENT


This AMENDMENT NO. 1, dated as of October 19, 2018 (this “Amendment”), to the
Existing Credit Agreement referred to below, is entered into by and among
FirstEnergy Corp. (“FE”), The Cleveland Electric Illuminating Company (“CEI”),
Metropolitan Edison Company (“Met-Ed”), Ohio Edison Company (“OE”), Pennsylvania
Power Company (“Penn”), The Toledo Edison Company (“TE”), Jersey Central Power &
Light Company (“JCP&L”), Monongahela Power Company (“MP”), Pennsylvania Electric
Company (“Penelec”), The Potomac Edison Company (“PE”) and West Penn Power
Company (“West-Penn”, and together with FE, CEI, Met-Ed, OE, Penn, TE, JCP&L,
MP, Penelec and PE, the “Borrowers”), the banks and other financial institutions
(the “Lenders”) listed on the signature pages hereof, Mizuho Bank, Ltd.
(“Mizuho”), as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders hereunder, the fronting banks (the “Fronting Banks”)
listed on the signature pages hereof and the swing line lenders (the “Swing Line
Lenders”) listed on the signature pages hereof.
PRELIMINARY STATEMENTS
1.    The Borrowers, the Lenders, the Administrative Agent, the Fronting Banks
and the Swing Line Lenders are parties to that certain Credit Agreement, dated
as of December 6, 2016 (the “Existing Credit Agreement”, as amended by this
Amendment, the “Amended Agreement”, and as the Amended Agreement may hereafter
be amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Amended Agreement. On or before the date hereof, the aggregate amount of the
Commitments has been reduced to $2,500,000,000.
2.    The Borrowers desire to amend the Existing Credit Agreement in certain
particulars, including, without limitation, to (i) extend the Termination Date
by one year to December 6, 2022 and (ii) modify the Borrower Sublimits, and the
Lenders, the Administrative Agent, the Fronting Banks and the Swing Line Lenders
have agreed to such amendments on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.    Amendments to Existing Credit Agreement. The Existing Credit
Agreement is, effective as of the date hereof and subject to the satisfaction or
waiver of the conditions precedent set forth in Section 2 hereof, hereby amended
as follows:
(a)    The definition of “Alternate Base Rate” contained in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:







--------------------------------------------------------------------------------

2




“Alternate Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times be equal to the highest of (i) the prime rate as most recently published
by The Wall Street Journal from time to time, (ii) the sum of 1/2 of 1% per
annum plus the Federal Funds Rate in effect from time to time and (iii) the rate
of interest per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on the Service equal to the one-month London interbank offered
rate for deposits in Dollars as determined at approximately 11:00 a.m. (London
time) on such day (or if such day is not a Business Day, on the next preceding
Business Day), plus 1%.
(h)    The definition of “Borrower Sublimit” contained in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“Borrower Sublimit” means, as to any Borrower, the amount set forth opposite
such Borrower’s name below, as modified from time to time pursuant to Section
2.06:
Borrower
Borrower Sublimit
FE
$2,500,000,000
CEI
$500,000,000
Met-Ed
$500,000,000
OE
$500,000,000
Penn
$100,000,000
TE
$300,000,000
JCP&L
$500,000,000
MP
$500,000,000
Penelec
$300,000,000
PE
$150,000,000
West-Penn
$200,000,000

(b)    The definition of “Disclosure Documents” contained in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows
“Disclosure Documents” means (i) FE’s Annual Report on Form 10-K for the year
ended December 31, 2017, Quarterly Reports on Form 10-Q for the fiscal quarters
ended March 31, 2018 and June 30, 2018, and Current Reports on Form 8-K filed in
2018 and prior to the Amendment No. 1 Effective Date, (ii) with respect to each
other Borrower, such Borrower’s (A) consolidated balance sheet as of December
31, 2017, and the related consolidated statements of income, retained earnings
and cash flows for the fiscal year then ended, certified by
PricewaterhouseCoopers LLP, with, in each case, any accompanying notes, and (B)
unaudited consolidated balance sheet as of June 30, 2018, and the related
consolidated statements of income, retained earnings and cash flows for the
six-month period then ended, in each case with respect to the foregoing clauses
(A) and





--------------------------------------------------------------------------------

3




(B), prepared in accordance with GAAP (but, in the case of such statements that
are unaudited, subject to year-end adjustments and the exclusion of detailed
footnotes) and copies of which have been furnished to each Lender, each Swing
Line Lender and each Fronting Bank, and (iii) with respect to any Borrower
referenced in clause (ii) above, the matters, if any, described in the portion
of Schedule V hereto applicable to such Borrower as indicated thereon.
(c)    The definition of “Eurodollar Rate” contained in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“Eurodollar Rate” means, for the Interest Period for any Eurodollar Rate Advance
made in connection with any Borrowing, the greater of (a) 0.00% and (b) the rate
of interest per annum (rounded upward to the nearest 1/100 of 1%) as calculated
by ICE Benchmark Administration Limited (or any other Person which takes over
the administration of that rate) and obtained through a nationally recognized
service such as the Dow Jones Market Service (Telerate), Reuters or other such
service then being used by the Administrative Agent to ascertain such rates of
interest (in each case, the “Service”) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two Business Days
before the first day of such Interest Period for a period equal to such Interest
Period; provided, however, that if the Administrative Agent in its reasonable
discretion determines that such rate is no longer capable of being determined or
that such circumstance has not arisen but that the supervisor for the
administrator of such rate or a Governmental Authority having jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which such rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrowers shall endeavor to
establish an alternate rate of interest to the rate described in clause (b)
above that gives due consideration to any evolving or then-prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time and adequately and fairly reflects the costs to the Lenders
of funding Eurodollar Rate Advances (any such proposed alternate rate, a “LIBOR
Successor Rate”). Upon the Administrative Agent and the Borrowers reaching
agreement on a LIBOR Successor Rate, the Administrative Agent and the Borrowers
shall enter into an amendment to this Agreement to reflect such LIBOR Successor
Rate and such other related changes to this Agreement as may be applicable (a
copy of which shall be promptly provided by the Administrative Agent to the
Lenders), and notwithstanding anything to the contrary contained in Section
8.01, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days after the date a copy of
such amendment is provided to the Lenders by the Administrative Agent, a written
notice from the Majority Lenders stating that the Majority Lenders object to
such amendment; provided, however, that if the Administrative Agent has notified
the Lenders and the Borrowers that the rate described in clause (b) above is no
longer capable of being determined or is no longer used for determining interest
rates for loans (such notice





--------------------------------------------------------------------------------

4




being referred to herein as a “LIBOR Termination Notice”), then unless and until
an amendment implementing a LIBOR Successor Rate is effective, (i) the
obligation of the Lenders to make or maintain Eurodollar Rate Advances will be
suspended and (ii) the rate of interest set forth in clause (iii) of the
definition of “Alternate Base Rate” contained in this Section 1.01 (the “LIBOR
Component”) will no longer be utilized in determining the Alternate Base Rate.
Notwithstanding the foregoing, an amendment implementing a LIBOR Successor Rate
shall not become effective with respect to any Borrower (other than FE) unless
and until such Borrower (A) receives all required Governmental Actions and
Approvals (if any) authorizing such Borrower to pay such LIBOR Successor Rate on
its Advances hereunder and (B) notifies the Administrative Agent in writing that
such Borrower has received all such Governmental Actions and Approvals (or that
such Borrower is not required under Applicable Law to obtain any such
Governmental Actions or Approvals). Upon receipt of any LIBOR Termination
Notice, the Borrowers may revoke any pending request for a Borrowing of, or
Conversion to, Eurodollar Rate Advances (to the extent of the impacted
Eurodollar Rate Advances or Interest Periods) or, failing that, shall be deemed
to have converted such request into a request for a Borrowing of Alternate Base
Rate Pro-Rata Advances (except that the LIBOR Component will no longer be
utilized in determining the Alternate Base Rate for any such Advances) in the
amount specified therein.
(d)    The definition of “Federal Funds Rate” contained in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:


“Federal Funds Rate” means, for any period, the greater of (a) 0.00% and (b) a
fluctuating interest rate per annum (rounded upward, if necessary, to the
nearest whole multiple of 1/100 of 1% per annum) equal for each day during such
period to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average rate (rounded upward to the
nearest whole multiple of 1/100 of 1% per annum, if such average is not such a
multiple) charged to Mizuho on such day on such transactions as determined by
the Administrative Agent.
(e)    The definition of “Multiemployer Plan” contained in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any member of the
Controlled Group has, or may reasonably be expected to have, an obligation to
make contributions, or with respect to which any Borrower has, or may reasonably
be expected to incur, liability.
(f)    The definition of “Termination Date” contained in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:





--------------------------------------------------------------------------------

5






“Termination Date” means December 6, 2022, subject, for certain Lenders, to the
extension described in Section 2.19 hereof, or, in any case, the earlier date of
termination in whole of the Commitments pursuant to Section 2.06 or Section 6.01
hereof.
(g)    The definition of “Unregulated Money Pool Agreement” contained in Section
1.01 of the Existing Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Unregulated Money Pool Agreement” means the FirstEnergy Substitute Non-Utility
Money Pool Agreement, dated as of January 1, 2018, among FE, FirstEnergy Service
Company and certain non-utility Subsidiaries of FE, as amended, modified,
restated or replaced from time to time.
(h)    The following definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in the appropriate alphabetical order:
“Amendment No. 1” means Amendment No. 1, dated as of October 19, 2018, by and
among the Borrowers, the Lenders party thereto, the Administrative Agent, the
Fronting Banks and the Swing Line Lenders, which Amendment No. 1 amended this
Agreement pursuant to the terms thereof.
“Amendment No. 1 Effective Date” means the Amendment Effective Date (as defined
in Amendment No. 1), which date is October 19, 2018.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended, or any
successor thereto.
(i)    Section 1.03 of the Existing Credit Agreement is hereby amended by adding
the following sentence at the end thereof:


“Notwithstanding anything to the contrary contained in this Agreement, any lease
that was or would have been treated as an operating lease under GAAP as in
effect on the Amendment No. 1 Effective Date that would become or be treated as
a capital lease solely as a result of a change in GAAP after the Amendment No. 1
Effective Date shall always be treated as an operating lease for purposes of
determining compliance with the financial and other covenants set forth in this
Agreement and the other Loan Documents.”


(j)    Section 4.01 of the Existing Credit Agreement is hereby amended by adding
the following new subsection (o) at the end thereof:







--------------------------------------------------------------------------------

6




“(o)    Beneficial Ownership Certification. As of the Amendment No. 1 Effective
Date, the information included in the Beneficial Ownership Certifications
delivered by the Borrowers to the Administrative Agent on or before the
Amendment No. 1 Effective Date is true and correct in all respects.”
(k)    Section 5.01(g)(x) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(x)    (A) promptly upon the occurrence of a Reportable Compliance Event,
notice of such occurrence, and (B) promptly after any Borrower becomes aware of
any change in the information provided in a Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
parts (c) or (d) of such certification, a written notice specifying any such
change; and”
(l)    Section 5.03(b)(i)(C) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:
“(C) deposits, in an aggregate amount not to exceed $250,000,000 at any one time
outstanding, made by FE to secure, or in lieu of, surety, appeal, or customs
bonds to which any Unregulated Subsidiary is a party,”
(m)    Section 8.01 of the Existing Credit Agreement is hereby amended by
deleting the phrase “Subject to Section 2.21(b), no amendment or waiver” in its
entirety and substituting therefor the new phrase “Subject to Section 2.21(b)
and except as otherwise expressly provided in the definition of “Eurodollar
Rate” set forth in Section 1.01, no amendment or waiver”.


(n)    Section 8.01 of the Existing Credit Agreement is hereby further amended
by adding the following sentence at the end thereof:


“Notwithstanding the foregoing, the Borrowers and the Administrative Agent may
amend this Agreement and the other Loan Documents without the consent of any
Lender or any Fronting Bank to the extent necessary (a) to cure any ambiguity,
omission, mistake, error, defect or inconsistency (as determined by the
Administrative Agent in its reasonable discretion) or (b) to make administrative
changes of a technical or immaterial nature, provided, that, in each case, (x)
such amendment does not adversely affect the rights of any Lender or any
Fronting Bank and (y) the Lenders and the Fronting Banks shall have received at
least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders and the Fronting Banks, a written notice
from the Majority Lenders or any Fronting Bank stating that the Majority Lenders
or such Fronting Bank, as the case may be, object to such amendment.”





--------------------------------------------------------------------------------

7




(o)    Schedule I (List of Commitments and Lending Offices) to the Existing
Credit Agreement is hereby amended and restated in its entirety by Schedule I
attached hereto.
(p)    Schedule V (Disclosure Documents) to the Existing Credit Agreement is
hereby amended and restated in its entirety by Schedule V attached hereto.
SECTION 2.    Conditions to Effectiveness.


This Amendment shall become effective as of the date first above written (the
“Amendment Effective Date”) when, and only when, the following conditions have
been satisfied (or waived by the Administrative Agent and the Lenders party
hereto in their sole discretion):


(a)    The Administrative Agent shall have received, in immediately available
funds, (i) for the account of each Lender (including, without limitation,
Mizuho) that delivered an executed counterpart signature page to this Amendment
at or before 5:00 p.m. (New York City time) on October 19, 2018, an amendment
fee equal to 0.05% of each such Lender’s Commitment as of the Amendment
Effective Date (after giving effect to any permanent reductions in the aggregate
amount of the Commitments on the Amendment Effective Date), and (ii) to the
extent invoiced two days prior to the Closing Date, reimbursement or payment of
all reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, but not limited to, the reasonable fees and expenses of counsel to
the Administrative Agent) required to be reimbursed or paid by the Borrowers
hereunder or under any other Loan Document.
(b)    The Administrative Agent shall have received the following documents,
each document being dated the date of receipt thereof by the Administrative
Agent (which date shall be the same for all such documents, except as otherwise
specified below), in form and substance satisfactory to the Administrative
Agent:
(i)    either (A) counterparts of this Amendment duly executed by each of the
Borrowers, the Lenders, the Administrative Agent, the Fronting Banks and the
Swing Line Lenders or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or other electronic transmission of a signed
signature page of this Amendment) that such parties have signed counterparts of
this Amendment;
(ii)    Notes requested by any Lender pursuant to Section 2.18(d) of the Amended
Agreement, duly completed and executed by each Borrower and payable to such
Lender;
(iii)    Certified copies of (A) the resolutions of the Board of Directors of
each Borrower approving this Amendment (including, without limitation, the
extension of the Termination Date and the change (if any) in such Borrower’s
Borrower Sublimit), the Amended Agreement and the other Loan Documents being
executed and delivered in connection with this Amendment to which such Borrower
is, or is to be, a party and (B) all documents evidencing any other necessary
corporate action with respect to this Amendment (including, without limitation,
the extension of the Termination Date and the change (if any) in such Borrower’s
Borrower Sublimit), the Amended Agreement and such other Loan Documents;





--------------------------------------------------------------------------------

8




(iv)    Good standing certificates with respect to each Borrower issued no
earlier than fifteen (15) days prior to the Amendment Effective Date;
(v)    A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (A) the names and true signatures of the officers of such Borrower
authorized to sign this Amendment and each other Loan Document being executed
and delivered in connection with this Amendment to which such Borrower is, or is
to become, a party and the other documents to be delivered hereunder, (B) that
attached thereto are true and correct copies of the Organizational Documents of
such Borrower, in each case as in effect on such date, and (C) that attached
thereto are true and correct copies of all governmental and regulatory
authorizations and approvals (including such Borrower’s Approval) required for
(1) the due execution, delivery and performance by such Borrower of this
Amendment, the Amended Agreement and each other Loan Document being executed and
delivered in connection with this Amendment to which such Borrower is, or is to
become, a party this Agreement and each other Loan Document to which such
Borrower is, or is to become, a party and (2) in the case of each Borrower whose
Borrower Sublimit (as defined in the Existing Credit Agreement) is being
increased pursuant to this Amendment, such increase in such Borrower Sublimit;
(vi)    Copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the Amendment
Effective Date will be deemed to have been delivered under this clause (vi));
(vii)    An opinion of James A. Arcuri, Associate General Counsel of FirstEnergy
Service Company, counsel for the Borrowers;
(viii)    An opinion of Jones Day, special counsel for the Borrowers;
(ix)    Opinions of (A) Venable LLP, special Maryland counsel to PE, (B) Hunton
Andrews Kurth LLP, special Virginia counsel to PE and (C) Windels Marx Lane &
Mittendorf, LLP, special New Jersey counsel to JCP&L;
(x)    In respect of any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
in relation to such Borrower, in form and substance reasonably satisfactory to
any Lender that requests a Beneficial Ownership Certification;
(xi)    A certificate of an Authorized Officer of each Borrower (the statements
in which shall be true) certifying that, both before and after giving effect to
this Amendment (including, without limitation, the extension of the Termination
Date and the change in any Borrower’s Borrower Sublimit), (A) no event has
occurred and is continuing that constitutes an Event of Default or an Unmatured
Default with respect to such Borrower and (B) all representations and warranties
of such Borrower contained in the Amended Agreement and each other Loan Document
to which such Borrower is a party are true and correct in all material respects
(or, in the case of any such representation or warranty already qualified





--------------------------------------------------------------------------------

9




by “Material Adverse Effect” or any other materiality qualification, true and
correct in all respects) on and as of the Amendment Effective Date, as though
made on and as of such date (other than any such representation or warranty that
by its terms refers to a specific date, in which case such representation and
warranty shall be true and correct as of such specific date); and
(xii)    Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, any Fronting Bank, any
Swing Line Lender or any other Lender may have reasonably requested at least one
(1) Business Day prior to the Amendment Effective Date, all in form and
substance satisfactory to the Administrative Agent, such Fronting Bank, such
Swing Line Lender or such other Lender (as the case may be).
(c)    FE shall have paid all of the fees payable in accordance with the First
Arranger Fee Letter and the Second Arranger Fee Letter (as such terms are
defined in that certain Commitment Letter, dated September 28, 2018, among
Mizuho, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Bank of America, N.A., PNC Capital Markets LLC, PNC Bank, National
Association, Barclays Bank PLC, MUFG Bank, Ltd., The Bank of Nova Scotia,
Citigroup Global Markets Inc., FE and FirstEnergy Transmission, LLC).
(d)    The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation, to the
extent such documentation or information is requested by the Administrative
Agent on behalf of any Lender prior to the Amendment Effective Date.
SECTION 3.    Representations and Warranties.


Each Borrower represents and warrants as follows:
(a)    Due Authorization. The execution, delivery and performance by it of this
Amendment and each other Loan Document being executed and delivered in
connection with this Amendment to which such Borrower is, or is to become, a
party, and the performance by such Borrower of the Amended Agreement, have been
duly authorized by all necessary corporate action on its part and do not, and
will not, require the consent or approval of its shareholders or members, as the
case may be, other than such consents and approvals as have been duly obtained,
given or accomplished.
(b)    No Violation, Etc. Neither the execution, delivery or performance by it
of this Amendment or any other Loan Document being executed and delivered in
connection with this Amendment to which it is, or is to become, a party, nor the
consummation by it of the transactions contemplated hereby or thereby, nor
compliance by it with the provisions hereof or thereof, nor the performance by
it of the Amended Agreement, contravenes or will contravene, or results or will
result in a breach of, any of the provisions of its Organizational Documents,
any Applicable Law, or any indenture, mortgage, deed of trust, lease, license or
any other agreement or instrument to which it or any of its Subsidiaries is
party or by which its property or the property of any of its





--------------------------------------------------------------------------------

10




Subsidiaries is bound, or results or will result in the creation or imposition
of any Lien upon any of its property or the property of any of its Subsidiaries,
except to the extent such contravention or breach, or the creation or imposition
of any such Lien, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect with respect to such
Borrower.
(c)    Governmental Actions. No Governmental Action is or will be required in
connection with (i) the execution, delivery or performance by it of, or the
consummation by it of the transactions contemplated by, this Amendment or any
other Loan Document being executed and delivered in connection with this
Amendment to which it is, or is to become, a party, or (ii) the performance by
it of the Amended Agreement, in each case, other than such Borrower’s Approval,
as applicable, which has been duly issued and is in full force and effect.
(d)    Execution and Delivery. This Amendment and the other Loan Documents being
executed and delivered in connection with this Amendment to which it is, or is
to become, a party have been or will be (as the case may be) duly executed and
delivered by it, and each of this Amendment and the Amended Agreement is, and
upon execution and delivery thereof each such other Loan Document will be, the
legal, valid and binding obligation of it enforceable against it in accordance
with its terms, subject, however, to the application by a court of general
principles of equity and to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally.


(e)    No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of such Borrower to the
Administrative Agent, any Fronting Bank or any Lender pursuant to or in
connection with this Amendment and the transactions contemplated hereby, when
taken together with the Disclosure Documents, do not contain, when taken as a
whole, any untrue statement of a material fact and do not omit, when taken as a
whole, to state any fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect.
(f)    Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
such Borrower, threatened against such Borrower or any of its Subsidiaries that
involve this Amendment, the Amended Agreement or any other Loan Document.
(g)    No Default. No Unmatured Default or Event of Default has occurred and is
continuing or would occur as a result of (i) the execution, delivery or
performance by such Borrower of this Amendment or any other Loan Document being
executed and delivered in connection with this Amendment to which it is, or is
to become, a party or (ii) the performance by such Borrower of the Amended
Agreement.
SECTION 4.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(a)    Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Credit Agreement and the
other Loan Documents shall remain in





--------------------------------------------------------------------------------

11




full force and effect in accordance with their respective terms and are hereby
in all respects ratified and confirmed. The amendments set forth herein shall be
limited precisely as provided for herein and shall not be deemed to be a waiver
of, amendment of, consent to departure from or modification of any term or
provision of the Loan Documents or any other document or instrument referred to
therein or of any transaction or further or future action on the part of any
Borrower requiring the consent of the Administrative Agent, the Fronting Banks,
the Swing Line Lenders or the Lenders except to the extent specifically provided
for herein. Except as expressly set forth herein, the Administrative Agent and
the Lenders have not and shall not be deemed to have waived any of their
respective rights and remedies against the Borrowers for any existing or future
Unmatured Default or Event of Default. The Administrative Agent, the Fronting
Banks, the Swing Line Lenders and the Lenders reserve the right to insist on
strict compliance with the terms of the Credit Agreement and the other Loan
Documents, and the Borrowers expressly acknowledge such reservation of rights.
Any future or additional amendment of any provision of the Credit Agreement or
any other Loan Document shall be effective only if set forth in a writing
separate and distinct from this Amendment and executed by the appropriate
parties in accordance with the terms thereof.
(b)    Upon the effectiveness of this Amendment: (i) each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Existing Credit Agreement shall mean and be a
reference to the Amended Agreement; and (ii) each reference in any other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Existing Credit Agreement shall mean and be a reference
to the Amended Agreement. This Amendment shall constitute a “Loan Document” for
all purposes under the Credit Agreement and the other Loan Documents.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Administrative Agent, the Fronting Banks or the Swing
Line Lenders under the Existing Credit Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Existing Credit Agreement or any
other Loan Document.
SECTION 5.    Costs and Expenses.
Each Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent, each Fronting Bank and each Swing
Line Lender in connection with the preparation, execution, delivery, syndication
and administration of this Amendment and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent, the Fronting Banks and the
Swing Line Lenders with respect thereto and with respect to advising the
Administrative Agent, the Fronting Banks and each Swing Line Lender as to their
rights and responsibilities under this Amendment. Each Borrower further agrees
to pay on demand all reasonable out-of-pocket costs and expenses, if any
(including, without limitation, reasonable fees and expenses of counsel),
incurred by the Administrative Agent, the Fronting Banks, the Swing Line Lenders
and the Lenders in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Amendment, the Amended
Agreement and the other documents to be delivered hereunder,





--------------------------------------------------------------------------------

12




including, without limitation, counsel fees and expenses in connection with the
enforcement of rights under this Section.
SECTION 6.    Counterparts.
This Amendment may be executed in any number of counterparts (and by different
parties hereto in separate counterparts), each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of an executed
signature page to this Amendment by facsimile or other electronic transmission
(including, without limitation, by Adobe portable document format file (also
known as a “PDF” file)) shall be as effective as delivery of a manually signed
counterpart of this Amendment.
SECTION 7.    Governing Law.
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.
SECTION 8.    Miscellaneous.
This Amendment shall be subject to the provisions of Sections 8.05, 8.10, 8.11
and 8.12 of the Credit Agreement, each of which is incorporated by reference
herein, mutatis mutandis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


FIRSTENERGY CORP.
THE CLEVELAND ELECTRIC ILLUMINATING COMPANY
METROPOLITAN EDISON COMPANY
OHIO EDISON COMPANY
PENNSYLVANIA POWER COMPANY
THE TOLEDO EDISON COMPANY
MONONGAHELA POWER COMPANY
PENNSYLVANIA ELECTRIC COMPANY
THE POTOMAC EDISON COMPANY
WEST PENN POWER COMPANY




By  /s/ Steven R. Staub            
Name: Steven R. Staub
Title: Vice President and Treasurer




JERSEY CENTRAL POWER & LIGHT COMPANY




By  /s/ Weizhong Wang            
Name: Weizhong Wang
Title: Treasurer








MIZUHO BANK, LTD., as Administrative Agent, as a Lender and as a Swing Line
Lender






By   /s/ Donna DeMagistris            
Name: Donna DeMagistris
Title: Authorized Signatory


JPMORGAN CHASE BANK, N.A., as a Lender and as a Fronting Bank






By   /s/ Juan Javellana                
Name: Juan Javellana
Title: Executive Director
BANK OF AMERICA, N.A., as a Lender






By   /s/ J.B. Meanor                
Name: JB Meanor
Title: Managing Director


PNC BANK, NATIONAL ASSOCIATION, as a Lender






By   /s/ Thomas E. Redmond            
Name: Thomas E. Redmond
Title: Managing Director






MUFG BANK, LTD. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as a
Lender and as a Fronting Bank






By   /s/ Jeffrey Flagg                
Name: Jeffrey Flagg
Title: Director
THE BANK OF NOVA SCOTIA, as a Lender and as a Fronting Bank






By   /s/ Nick Giarratano            
Name: Nick Giarratano
Title: Director
CITIBANK, N.A., as a Lender and as a Fronting Bank






By   /s/ Richard Rivera             
Name: Richard Rivera
Title: Vice President
BARCLAYS BANK PLC, as a Lender and as a Fronting Bank






By   /s/ Sydney G. Dennis            
Name: Sydney G. Dennis
Title: Director
COBANK, ACB, as a Lender






By   /s/ John H. Kemper            
Name: John H. Kemper
Title: Vice President
CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as a
Lender






By   /s/ Gordon R. Eadon            
Name: Gordon R. Eadon
Title: Authorized Signatory








By   /s/ Joshua Hogarth            
Name: Joshua Hogarth
Title: Authorized Signatory


ROYAL BANK OF CANADA, as a Lender






By   /s/ Justin Painter                
Name: Justin Painter
Title: Authorized Signatory






MORGAN STANLEY BANK, N.A., as a Lender






By  /s/ Michael King                
Name: Michael King
Title: Authorized Signatory
MORGAN STANLEY SENIOR FUNDING, INC., as a Lender






By  /s/ Michael King                
Name: Michael King
Title: Vice President
SUMITOMO MITSUI BANKING CORPORATION, as a Lender






By  /s/ James Weinstein            
Name: James Weinstein
Title: Managing Director
TD BANK, N.A., as a Lender






By  /s/ Shannon Batchman            
Name: Shannon Batchman
Title: Senior Vice President




 


U.S. BANK NATIONAL ASSOCIATION, as a Lender






By  /s/ Eric J. Cosgrove            
Name: Eric J. Cosgrove
Title: Senior Vice President






  


KEYBANK NATIONAL ASSOCIATION, as a Lender






By  /s/ Renee M. Bonnell            
Name: Renee M. Bonnell
Title: Vice President








 


SANTANDER BANK, N.A., as a Lender






By  /s/ Andres Barbosa            
Andres Barbosa
Executive Director








By  /s/ Daniel Kostman            
Daniel Kostman
Executive Director








 


FIFTH THIRD BANK, as a Lender






By   /s/ William Merritt            
Name: William Merritt
Title: Director II




INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender






By  /s/ C. McKay                
Name: Christopher McKay
Title: Director








By  /s/ Pinyen Shih                
Name: Pinyeh Shih
Title: Executive Director












THE BANK OF NEW YORK MELLON, as a Lender






By  /s/ Richard K. Fronapfel, Jr.        
Name: Richard K. Fronapfel, Jr.
Title: Director










CITIZENS BANK, N.A., as a Lender






By  /s/ Stephen A. Maenhout            
Name: Stephen A. Maenhout
Title: Senior Vice President








THE HUNTINGTON NATIONAL BANK, as a Lender




By:  /s/ Brian H. Gallagher        
Name: Brian H. Gallagher
Title: Managing Director










FIRST NATIONAL BANK OF PENNSYLVANIA,
as a Lender




By:  /s/ Robert G. Henler            
Name: Robert G. Henler
Title: Vice Pres.













--------------------------------------------------------------------------------






SCHEDULE I




List of Commitments and Lending Offices




Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
 
 
 
 
Mizuho Bank, Ltd.
$157,218,750.00
1251 Avenue of the Americas
New York, NY 10020


Contact: Adam Cohen
Phone:
Fax:
Email:
Same as Domestic Lending Office
 
 
 
 
JPMorgan Chase Bank, N.A.
$152,656,250.00
500 Stanton Christiana Road, Ops 2, Floor 3
Newark, DE 19713-2107


Contact: Jiabei Han
Phone:
Email:
Same as Domestic Lending Office
 
 
 
 
PNC Bank, National Association
$152,656,250.00
249 First Avenue
Pittsburgh, PA 15222


Contact: Maja Kuljic
Phone:
Fax:
Email:
Same as Domestic Lending Office
 
 
 
 
Bank of America, N.A.
$148,281,250.00
100 North Tryon Street
NC1-007-17-18
Charlotte, NC 28255-0001


Contact: Jerry Wells
Phone:
Email:
Same as Domestic Lending Office
 
 
 
 
MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.)
$148,281,250.00
1251 Avenue of the Americas
New York, NY 10020-1104


Contact: Nadia Sleiman
Phone:
Email:
Same as Domestic Lending Office
 
 
 
 






--------------------------------------------------------------------------------





Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
The Bank of Nova Scotia
$152,656,250.00
40 King Street West, 55th Floor
Toronto, ON Canada M5H 1H1


Contact: Nick Giarratano
Phone:
Fax:
Email:


Same as Domestic Lending Office
Citibank, N.A.
$157,281,250.00
388 Greenwich St.
New York, NY 10013


Contact: Amit Vasani
Phone:
Email:
 
Same as Domestic Lending Office
Barclays Bank PLC
$152,656,250.00
745 7th Avenue
New York, NY 10019
Same as Domestic Lending Office
 
 


Contact: Leah Kaniampuram
Phone:
Fax:
Email:


 
CoBank, ACB
$56,312,500.00
6340 S. Fiddlers Green Circle
Greenwood Village CO 80111


Contact: Yolanda Fitzpatrick
Phone:
Email:


Same as Domestic Lending Office
Canadian Imperial Bank of Commerce, New York Branch
$78,125,000.00
30 Madison Avenue, 5th Floor
New York, NY 10017


Contact: Gordon Eadon
Phone:
Fax:
Email:


Same as Domestic Lending Office
Royal Bank of Canada
$124,125,000.00
Three World Financial Center
200 Vesey Street
New York, NY 10281


Contact: Monica Downer
Phone:
Fax:
Email:


Same as Domestic Lending Office



2





--------------------------------------------------------------------------------





Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
Morgan Stanley Bank, N.A.
$55,525,000.00
1300 Thames Street Wharf, 4th Floor
Baltimore, MD 21231


Contact: Morgan Stanley Loan Servicing
Phone:
Fax:
Email:


Same as Domestic Lending Office
Morgan Stanley Senior Funding, Inc.
$68,600,000.00
1300 Thames Street Wharf, 4th Floor
Baltimore, MD 21231


Contact: Morgan Stanley Loan Servicing
Phone:
Fax:
Email:


Same as Domestic Lending Office
Sumitomo Mitsui Banking Corporation
$116,875,000.00
277 Park Avenue
New York, NY 10172


Contact: Emily Estevez
Phone:
Fax:
Email:


Same as Domestic Lending Office
TD Bank, N.A.
$116,875,000.00
444 Madison Avenue, 2nd Floor
New York, NY 10022


Contact: Shannon Batchman
Phone:
Email:


Same as Domestic Lending Office
U.S. Bank National Association
$116,875,000.00
425 Walnut Street
Cincinnati, Ohio 45202


Contact: Eric Cosgrove
Phone:
Fax:
Email:


Same as Domestic Lending Office
KeyBank National Association
$107,937,500.00
127 Public Square
Cleveland, OH 44114


Contact: Renee Bonnell
Phone:
Email:


Same as Domestic Lending Office



3





--------------------------------------------------------------------------------





Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
Santander Bank, N.A.
$95,187,500.00
45 E. 53rd Street
New York, NY 10022


Contact: Kyle Hoffman
Phone:
Email:


Same as Domestic Lending Office
Fifth Third Bank
$80,625,000.00
38 Fountain Square Plaza
Cincinnati, Ohio 45263


Contact: Mark Stapleton
Phone:
Email:


Same as Domestic Lending Office
Industrial and Commercial Bank of China Limited, New York Branch
$111,437,500.00
1633 Broadway, 28th Floor
New York, NY 10019


Contact: Yung Tuen Lee
Phone:
Fax:


Same as Domestic Lending Office
The Bank of New York Mellon
$65,875,000.00
225 Liberty Street, 17th Floor
New York, NY 10286


Contact: Richard Fronapfel
Phone:
Fax:
Email:


Same as Domestic Lending Office
Citizens Bank, N.A.
$40,312,500.00
71 S. Wacker Drive, 29th Floor
Chicago, IL 60606


Contact: Steve Maenhout
Phone:
Email:






   
Fax: 855-724-2361
The Huntington National Bank
$29,437,500.00
41 S. High Street
Columbus, OH 43215


Contact: Martin McGinty
Phone:
Email:


Same as Domestic Lending Office



4





--------------------------------------------------------------------------------





Lender
Commitment
Amount
Domestic Lending Office
Eurodollar Lending Office
First National Bank of Pennsylvania
$14,187,500.00
4140 East State Street
Hermitage, PA 15148


Contact: Robert E Heuler
Phone:
Fax:
Email:


Same as Domestic Lending Office
TOTAL
$2,500,000,000.00
 
 







5





--------------------------------------------------------------------------------






SCHEDULE V


Disclosure Documents


None





